Exhibit 10.1
SIGN-ON INCENTIVE RECOVERY AGREEMENT
This Sign-On Incentive Recovery Agreement (“Agreement”) is made this 24th day of
September 2008 by and between Monica Weed (“Employee”) and Navigant Consulting,
Inc. (“NCI”).

  1.   NCI has offered employment to Employee and, as incentive to Employee to
accept the offer, has agreed to pay Employee a one-time sign on incentive bonus.
    2.   Employee has accepted employment with NCI.

In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:

  1.   INCENTIVE BONUS. NCI will pay Employee a one-time sign on incentive of
$250,000 payable with Employee’s first paycheck.     2.   REPAYMENT. In the
event that Employee either a) fails to begin employment with NCI as scheduled,
or b) voluntarily terminates his/her employment with NCI, or c) is terminated by
NCI for “Cause” (as defined below) within twenty four (24) months of the
Employee’s hire date, Employee will immediately repay NCI 1/24th of the Bonus
amount times the number of remaining Bonus Recovery months due and owing to NCI,
without demand for payment.         “Cause” shall mean (i) the commission of a
felony or the commission of any other crime that is injurious to the Company, to
a Company employee or to a client of the Company; (ii) willful misconduct,
dishonesty, fraud, attempted fraud or other willful action or willful failure to
act that is injurious to the Company, to a Company employee or to a client of
the Company; (iii) any material breach of fiduciary duty owed to the Company or
to a client of the Company; (iv) any material breach of the terms of any
agreement with the Company (including without limitation any employment
agreement and any agreement regarding non-competition, non-solicitation of
clients or employees, or confidentiality); (v) any material violation of a
restriction on disclosure or use of privileged, proprietary or confidential
information (including information belonging to the Company, to a client of the
Company or to a third party to whom the Company owes a duty of confidentiality),
but only if such violation is committed with actual notice of such restriction
on disclosure; or (vi) any other material breach of the Company’s Code of
Business Conduct and Ethics or its securities trading policies, as amended from
time to time.     3.   EMPLOYEE AUTHORIZATION. Employee hereby authorizes NCI,
without further notice to Employee, to withhold either from Employee’s final
pay, accrued bonus, any final expense reimbursement due Employee, or any accrued
vacation amount, such amounts sufficient to satisfy the repayment obligation
described in Paragraph 2 of this Agreement.     4.   ATTORNEY’S FEES AND
INTEREST. If Employee fails to repay the Incentive Bonus as set forth in this
Agreement and NCI refers the matter to an attorney for collection, Employee
agrees to pay all costs and reasonable attorney’s fees incurred by NCI in
connection with such collection

 



--------------------------------------------------------------------------------



 



Monica Weed
September 24, 2008

      efforts. Interest shall accrue from the date of default at the prime rate
as published in the Wall Street Journal as of the date Employee is in default of
his/her repayment obligation.

  5.   CONSTRUCTION. This Agreement shall be governed by and constructed and
enforced under the laws of the State of Illinois.     6.   SUCCESSORS. The terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the successors, assigns, heirs, survivors, and personal representatives of
Employee and shall inure to the benefit of NCI, its successors, and assigns.    
7.   NO BREACH. No breach of any provision of this Agreement shall be deemed
waived unless it is waived in writing. Waiver of any one breach shall not be
deemed a waiver of any other breach of the same or any other provision of this
Agreement.     8.   AMENDMENTS. This Agreement may be amended or modified only
by written agreement duly executed by Employee and NCI.     9.   SEVERABILITY.
In the event that any provision or provisions of this Agreement shall be
declared to be illegal or unenforceable by a court of competent jurisdiction,
such illegality or unenforceability shall not affect the validity and
enforceability of the remaining provisions.     10.   This is a contract. By
signing this Agreement, Employee understands and acknowledges that he/she is
undertaking an enforceable legal obligation and authorizing NCI to take certain
actions to protect its interests.

            NAVIGANT CONSULTING, INC.
      By:   /s/ Julie M. Howard         Julie M. Howard        President and
Chief Operating Officer     

Agreed and accepted:
By: /s/ Monica Weed
      Monica Weed
Dated September 24, 2008
Please return with signed offer letter to Linda Jackson.

2